[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                               No. 05-16910                     JUNE 7, 2006
                           Non-Argument Calendar              THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                   D. C. Docket No. 01-00308-CR-J-20-HTS

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                     versus

JOHN KENT JARVIS,

                                                       Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (June 7, 2006)

Before DUBINA, HULL and WILSON, Circuit Judges.

PER CURIAM:

     John Kent Jarvis appeals the district court’s decision revoking his supervised
release and imposing a sentence of thirty days of imprisonment and an additional

thirty-five months of supervised release. The district court revoked his probation

after finding that he failed to comply with the condition of probation that he refrain

from associating with individuals engaged in criminal activity or individuals

convicted of a felony unless granted permission to do so by his probation officer.

The record reflects that Jarvis was aware of this condition yet he intentionally

recruited Ivory Rhodes, a convicted felon on federal supervision, to work with him

on a job without contacting his probation officer.

      In his brief, Jarvis relies upon Arciniega v. Freeman, 404 U.S. 4, 92 S. Ct.

22, 30 L. Ed. 2d 126 (1971) (per curiam) which held that the standard condition

restricting a probationer’s association with other convicted felons does not apply to

incidental contacts which arise out of work for a common employer. But unlike

the parolee in Arciniega, Jarvis’s association with Rhodes was not incidental.

Jarvis personally recruited Rhodes, a known felon, to work with him. In the words

of the district court, Jarvis “actively, proactively and on his own initiated the

employment of Mr. Rhodes in the same place that he was working” without

permission from his probation officer. Consequently, we find no abuse of

discretion in the district court’s revocation of Jarvis’s supervised release.

      AFFIRMED.



                                            2